Citation Nr: 0533271	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-15 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for the grant of service connection for pernicious 
anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to April 
1956 and from February 1959 to June 1978, including service 
in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
pernicious anemia and assigned a noncompensable (0 percent) 
rating effective January 18, 1995, the date the claim was 
received.

In March 2004, the Board remanded the matter to the Appeals 
Management Center (AMC) for compliance with the notice and 
assistance requirements of the VCAA because the June 2002 
letter advised the veteran regarding the issue of an 
increased rating, but did not advise the veteran regarding 
the issue of an earlier effective date.  
In March 2004, the AMC provided the veteran with a VCAA 
letter.


FINDINGS OF FACT

1.  The veteran's claim for service connection for pernicious 
anemia was received by the RO on January 18, 1995.
 
2.  In a March 2000 rating decision, the RO granted service 
connection for pernicious anemia with a noncompensable (0 
percent) rating, effective from January 18, 1995, the date of 
receipt of the claim. 









CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
January 18, 1995, for the award of service connection for 
pernicious anemia, are not met.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2004 letter, following two Board remands for VCAA 
notification, the AMC notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional evidence or information that pertained to his 
claim, and requested that the veteran tell the RO about any 
additional evidence he wanted VA to try to get for him.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

As evidenced by Board remands of record, the veteran did not 
initially receive a statement of the case in response to his 
notice of disagreement with the January 18, 1995 effective 
date for service connection, and did not receive proper VCAA 
notification prior to the September 2002 denial of an earlier 
effective date.  Nonetheless, the Board finds that the lack 
of such a pre-decision notice is not prejudicial to the 
veteran.  VCAA notice was provided by the AMC in March 2004, 

prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. In a June 2005 letter to the AMC, the veteran 
advised that he had no further information and asked that his 
claim be returned to the Board.  Moreover, neither the 
veteran or his representative has alleged any prejudice with 
respect to the timing of the VCAA notification, nor has any 
been shown.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
38 C.F.R. § 20.1102. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, all available service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

The Merits of the Claim - 
Earlier effective date for grant of service connection for 
pernicious anemia

The veteran argues that the currently-assigned effective date 
of January 18, 1995 for the grant of service connection for 
pernicious anemia is incorrect.  Although he does not 
challenge the finding that he then sought to reopen a 
previously denied claim, he argues that because the evidence 
shows that his service-connected peripheral neuropathy is 
caused by his pernicious anemia, the effective date for 



service connection for his pernicious anemia should be the 
date he originally filed a claim for peripheral neuropathy, 
in 1981. 

After careful consideration of the veteran's argument in 
light of the applicable law, the Board will deny the claim.

The claims file reflects that the veteran filed a claim for 
service connection for peripheral neuropathy in 1981, and the 
benefit was denied.  Various subsequent attempts to reopen 
the claim were unsuccessfully made, and the last prior to the 
successful reopening was received in September 1991.  The 
veteran was notified by letter dated subsequently in the 
month of receipt of the claim that adjudication of his 
petition to reopen the claim was to be deferred, pending 
resolution of appellate court proceedings.  By letter dated 
in May 1994, reopening of the claim was denied.  The record 
indicates that with the letter advising him of the denial of 
his petition and his appellate rights, he was also provided 
with a copy of the May 1994 rating decision.  There is no 
indication in the record that the May 1994 correspondence was 
returned to VA as undeliverable.  Thus, the law presumes the 
appellant received the notice, in the absence of clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994); See Leonard v. Brown, 10 Vet. App. 315 (1997); YT 
v. Brown, 9 Vet. App. 195 (1996); Ashley v. Derwinski, 2 Vet. 
App. 62(1992).  

There is no communication in the claims folder, dated from 
May 1994 to January 18, 1995, indicating an intent on the 
veteran's part to reopen his claim.  On the latter date, a 
letter from the veteran and dated in November 1994 was date-
stamped as received by the RO, requesting that the RO reopen 
his claim for pernicious anemia and peripheral neuropathy.  
Service connection was granted in a January 2002 Board 
decision.  In a March 2002 rating decision, the RO assigned 
an effective date of January 18, 1995 for service connection 
for peripheral neuropathy.

The veteran's sole argument is that that because pernicious 
anemia is linked to peripheral neuropathy, and that 
peripheral neuropathy is linked to military service, per 
force the effective date of pernicious anemia should be the 
date he first sought 


service connection for any and all disorders allegedly caused 
by exposure to herbicides.  The record suggests no other 
theories of entitlement to an earlier effective date.  Sondel 
v. Brown, 6 Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 228-29 (1993); see also Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).      
  
The law mandates that unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  While the law provides some specific exceptions 
to the general rule, none of those exceptions are applicable 
in this case.

As noted above, the date of receipt of the veteran's petition 
to reopen the previously denied claim was January 18, 1995, 
and the Board is thus compelled to deny the claim on that 
basis.  Indeed, in context similar to the veteran's specific 
contention, it has been repeatedly held that newly proffered 
medical evidence is not a basis upon which to revise an 
effective date for a VA benefit.  See Simmons v. West, 13 
Vet. App. 501 (2000);  see also Shockley v. West, 11 Vet. 
App. 208 (1998); Hazan v. Gober, 10 Vet. App. 511 (1997) 
(Holdings that the fact that a VA medical examination was not 
conducted may not form the basis for revision of a decision 
on the basis of clear and unmistakable error, because such 
attacks are premised upon speculative findings that were not 
then of record); Porter v. Brown, 5 Vet. App. 233 (1993) 
(Holding that the fact that medical knowledge was not 
advanced to its current state may not form the basis for a 
valid claim of clear and unmistakable error, because it is 
premised upon facts that were not then of record.).    



The record indicates that the veteran provided long and 
faithful service to the nation in a time of war, and the 
Board therefore expresses its gratitude to him for this 
service.  However, the Board is compelled for the reasons 
stated above to deny the claim.  The law is clear that the 
effective date of an award of service connection for 
pernicious anemia can not be earlier that the date of receipt 
of the veteran's application, January 18, 1995, and, 
accordingly, an earlier effective date is not warranted.


ORDER

Entitlement to an effective date earlier than January 18, 
1995, for the grant of service connection for pernicious 
anemia, is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


